Order, dated March 6, 1941, granting in part appellant’s application for an examination and inspection of the books and records of respondent, and providing that the examination and inspection shall continue for not more than five business days, modified on the facts by striking from the last ordering paragraph the word “ five ” and inserting in place thereof the word “ ten.” As thus modified, the order, in so far as appealed from, is affirmed, without costs, the examination to proceed on the fifth day following service of a copy of the order to be entered hereon. No opinion. Appeal from order denying appellant’s motion for resettlement of the order dated March 6, 1941, dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.